Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct antecedent basis: 
	-Claim 24, Line 29: “the” before “inlet” has been changed to --an--.

-Claim 27, Line 2: “a” before “dialysis” has been changed to --the--.
-Claim 28, Line 2: “a” before “dialysis” has been changed to --the--.
-Claim 29, Line 1: “the” before “inlet” has been changed to --an--.

      Line 2: “the” before “outlet” has been changed to --an--.
      Line 2: “a” before “dialysis” has been changed to --the--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
WO 2006/120415A1 discloses a dialysis machine, in particularly discloses that the dialysis machine comprises a dialysis cartridge 10 (equivalent to an organizing tray); a blood pump 60 mounted to the dialysis cartridge 10 for circulating blood received from a patient through a circuit including a dialyzer 80 (equivalent to dialyzer) back to the patient; a venous blood bubble trap 86 (equivalent to air trap) mounted to the dialysis cartridge 10 arranged to remove air from blood circulating in the circuit; a pair of dialyser blood ports 76 and 84 (equivalent to dialyzer connections) arranged to connect to the inlet and outlet of the dialyzer 80; an arterial port 28 and a venous port 100 (equivalent to blood line connectors), the arterial port 28 for receiving blood from the patient and providing blood to the pneumatic pumps and the venous port 100 for returning blood to the patient (see page 8 line 10 - page 12 line 12, Figs. 4-7).
US 2005/0069425 A1 discloses a circuit assembly with pumps and particularly discloses the circuit assembly includes a pair of pneumatic pumps 822 and 824 for withdrawing liquid from a patient or injecting back to the patient, and it is possible to operate pump chambers 822 and 824 to achieve a nearly continuous, uninterrupted flow between a desired source and destination (as shown in Fig. 11a); the pneumatic pumps comprise a substantially rigid container 106 that includes a pump chamber 108 and a control chamber 110 from each other by a flexible membrane 112, the control chamber 110 including a pneumatic control port located on the rigid container and arranged for mating with a corresponding port located on the dialysis unit so that pneumatic control can be applied by the dialysis unit to the pneumatic control port, to control operation of the pneumatic pump (see paragraphs 0092-0099, 0171, 0190-0191, and Figs. 1 and 11a).
US Patent No. 5947931 discloses a tube fitting structure and particularly discloses the tube fitting structure is arranged for a threaded luer-type connection to a patient access, the luer-type connection including a standard luer-lock fitting 220 with an internal thread, and a distal end 26d extended from a middle portion of the luer-lock fitting 220. Moreover, it is customary means in the art to arrange for a press-in type connection to the dialysis unit (see column 23 lines 17-23, and Figs. 1, 14).
US 2010/0056975 A1 discloses a blood line connector comprising a luer connector or a press-in type connection having a pair of locking arms extending rearwardly from the frustoconical member (see abstract; Fig. 28).
However, none of the prior art of record teaches or suggests a blood circuit assembly for a dialysis unit of claim 24 comprising following combination of structural features:				a metering pump on the cassette for delivering medication to one of the blood flow paths of the cassette;
a medication container attachment on the cassette fluidly connected via a port on the pump chamber plate to one or more metering pump flow paths in the cassette for providing a source of medication from a container to the metering pump;					an air vent on the blood pump cassette fluidly connected to the one or more metering pump fluid paths for providing a source of air to the container as fluid is drawn by the metering pump from the container;										a plurality of pneumatic valves in the metering pump flow paths for sequential delivery of medication from the medication container to the metering pump, and from the metering pump to the one or more blood flow paths of the blood pump cassette, and for periodic air injection from the air vent through the metering pump to the container, said pneumatic valves having pneumatic valve control ports arranged for mating with corresponding pneumatic valve ports located on the front panel of the dialysis unit.							Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
The drawings were received on 12/9/2019.  These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
5/6/21